DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites the limitation “the one or more power supply control signals” in line 5 which renders the claim indefinite because it is unclear whether the claim requires “a power supply control signal” as set forth in line 3 of the claim or “one or more power supply control signals”. For purposes of examination, this 
Regarding claim 17, the claim recites the limitation “a characteristic of or a result of the one or more pulses” in lines 2-3 which renders the claim indefinite because it is unclear whether this is the same or different than the “characteristic of or a result of the one or more pulses” as previously set forth in claim 16 for which claim 17 is dependent upon. For purposes of examination, this will be interpreted as being the same “characteristic of or a result of the one or more pulses” as previously set forth in claim 16. 
Claims 14-16 and 18-22 are rejected as being dependent upon an indefinite base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,548,665. Although the claims at issue are not identical, they are not patentably distinct from each other because both generally define the same inventive concept of generating sub-microsecond pulsed electric field pulses using a sub-microsecond pulsed electric field generator with a controller, a power supply, a pulse generator circuit, a plurality of pulse generator .
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11 and 18-19 of U.S. Patent No. 10874451. Although the claims at issue are not identical, they are not patentably distinct from each other because both generally define the same inventive concept of generating sub-microsecond pulsed electric field pulses using a sub-microsecond pulsed electric field generator with a controller, a power supply, a pulse generator circuit, a plurality of pulse generator stages, and wherein at least one pulse generator stage of the plurality of pulse generator stages comprises a switch stack, one or more switch drivers comprising a lossy transformer, and a capacitive element.
Allowable Subject Matter
Claims 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Imi (US 5635776), Kato et al. (US 5568035), and Hancock (US 20130267943), fail to reasonably teach or suggest a switch stack including a plurality of switches connected in series or a first and second shift level circuit as required by the claims when considered in combination with the additionally claim elements. Imi in view of Kato teaches a pulse generator including a plurality of pulse generator stages and switches for discharging them, however fails to teach a plurality of switches connected in series in combination with the additionally claimed elements/relationships. Hancock teaches a generator comprising a plurality of switches connected in series (see 202, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Livnat Avi et al. (WO 2011146498) discloses a pulse generator circuit with multiple stages each having switches, resistive elements, and capacitive elements (see Fig. 1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794